Citation Nr: 1116092	
Decision Date: 04/25/11    Archive Date: 05/05/11	

DOCKET NO.  03-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, other than bilateral pes planus with plantar warts.

2.  Entitlement to service connection for a chronic left leg disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to June 1979.  He also had periods of active service with the Naval Reserves between 1980 and 1995.

This matter was previously before the Board of Veterans' Appeals (Board) in May 2007 at which time service connection for each of the disabilities at issue was denied.  The Veteran and his then representative, Disabled American Veterans, appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court ordered that the case be remanded to the Board for compliance with instructions set forth in a Joint Motion for Remand dated in June 2008.  The case was then remanded by the Board in December 2008 for procedural and substantive purposes.  

The appeal is once again REMANDED by way of the Appeals Management Center in Washington, D.C., for further development.  VA will notify the Veteran should further action be required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims at issue.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Following the Board's December 2008 remand, by rating decision dated in May 2010, service connection for a low back disability, classified for rating purposes as lumbosacral strain with degenerative disc disease at the L4/L5 and L5/S1 level and facet joint degeneration was granted.  A 20 percent rating was assigned, effective April 1, 2002.  

The Board notes that service connection was already in effect for other disabilities, including arthritic changes of the left hip, rated as 10 percent disabling from December 2000, and for bilateral pes planus with plantar warts, rated as noncompensably disabling from June 1998.  

When the Veteran was accorded a joints examination by VA in May 2009, the health-care professional who conducted the examination stated that he reviewed the record and believed that with regard to the Veteran's "complaints of left hip and leg pain, these may be somewhat related to his low back pain.  It would be mere speculation to say this is secondary to the injuries that he received in service.  He also has degenerative joint disease in the left hip that is well documented on XR.  This is more likely related to age, attrition and obesity."  With regard to the left foot, the health-care professional stated the current complaints were "very mild in nature."  It was noted the Veteran had received treatment for plantar warts and calluses and it was "as likely as not that his current problems are a continuation of his problems from military service."  The individual stated that he agreed it would be "mere speculation" that current complaints of left hip pain were related to problems while in service, but he added that "his foot pain is as likely as not related to the problems in service."  

However, in April 2010, the same health-care provider reviewed the claims file again and stated that based on the evidence available "it is this examiner's opinion that the bilateral hip condition is not related to military service."  The examiner added that he "cannot resolve the issue of the bilateral hip condition being secondary to the claimed falls without resorting to mere speculation."  

The record shows the Veteran was accorded an examination of the feet by VA in December 2010.  The claims file was reviewed by the examiner in its entirety.  A diagnosis was made of mild acquired left pes planus.  The examiner did not see any plantar warts.  Also diagnosed were plantar callosities involving both feet.  The examiner stated that the callosities were not caused by the Veteran's pes planus or the facet disease that he had in his lumbar spine or the "left hip disease" that the Veteran claims was arthritis.  He added the callosities were not caused by the pes planus and the foot condition did not cause the Veteran to have a spine or hip condition.  The examiner noted the service treatment records were "virtually useless" for any significant information that would allow him to ascertain a diagnosis or render an opinion, as there was no anatomic terminology that he could ascertain that was used to describe where the plantar warts were or the plantar callosities.  

None of the examiners has addressed the question of aggravation.  Further, it is not clear whether the Veteran indeed has a disability of the left leg other than degenerative joint disease involving the left hip.  While hammertoes of the right foot were diagnosed by the health-care provider on examination in May 2009, the examiner in December 2010 did not diagnose hammertoes, but found the presence of plantar callosities involving toes of both feet.  

The Board notes that an examiner's conclusion that a diagnosis is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to the etiology or diagnosis is fraught with ambiguity.  See Jones v. Shinseki, 23 Vet. App. 281 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinseki, supra.  

In order to give the Veteran every consideration, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is once again REMANDED for the following:

1.  The Veteran should be accorded an examination by a physician knowledgeable in orthopedics for the purpose of determining the current nature and likely etiology of any disability, if any, involving the left leg other than arthritic changes of the left hip, and a disability of the feet other than pes planus with plantar warts.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the left lower extremity and the feet found to be present should be diagnosed.  For any diagnosed disability other than left hip arthritic changes and bilateral pes planus, the examiner must provide an opinion as to whether it is more likely than not (that is, a probability greater than 50 percent) or less likely than not (that is, a probability less than 50 percent) that any disability had its origin in service or is in any way related to the Veteran's active service or to any service-connected disability, including the recently service-connected lumbosacral strain.  The examiner is asked to specifically address the question of aggravation of any such disability by any of the Veteran's service-connected disabilities.  The rationale for any opinion expressed should be provided.  If an opinion cannot be formed without resort to mere speculation, the examiner should so state and should provide a reason as to why such a conclusion is so outside the norm that such an opinion is not possible.  

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be afforded the appropriate opportunity for response.  Then, the case should be returned to the Board, if otherwise in order, for further appellate review.

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, any failure to cooperate by not attending any requested VA examination may result in adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



